DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper Claim Numbering
	Claims 1-12 were originally filed on 04/19/2021.  There were two claims identified as “Claim 3”, and claim 4 is recited as depending on “claim 3 6”.  For reasons discussed in greater detail in the § 112(b) rejection below, these claims will be referred to as if renumbered claims 1-13 for purposes of examination.

Drawings
The drawings, originally filed on 04/19/2021 with this continuation application, are noted to all state “Replacement Sheet”.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “byte-range data” must be shown or the features canceled from the claims.  No new matter should be entered.
Figures 3, 4, 10A, 10B, and 11-14 illustrate blocks and offset numbers to those blocks.  However, references to bytes and ranges of bytes are not illustrated in any drawings.  Claims such as claim 1 and 3 recite “byte-range data” and “byte-ranges”, and the specification starting at page 12, line 19 describes a HDX file format and provides verbatim support for the byte-range element in the claims.  However, this is not explained any further in the specification and appears to directly conflict with what the rest of the specification and the drawings are concerned with: blocks.  In other words, the claims do not have any recitation of blocks – only bytes – and the bytes recited appear in every independent claim but are not shown in the figures.  

There appears to be an inconsistent usage of terminology in the specification’s use of blocks and bytes.  In a data storage sense of the words blocks and bytes, logical blocks comprise bytes and bytes comprise bits.  However, the specification and drawings are not directed to bytes as a measurement for addressing data being operated on.  Instead, Applicant has explicitly defined the term “block” at specification page 10, lines 26-27: “A ‘block’ is a structure containing a list of values, and the values can be of type int, double or string.”
This makes sense when considering the data illustrated in Figure 3, a manifest.hdx file.  Using and navigating with a block is described on Specification page 12, lines 6-10: “The process starts with the search service downloading manifest.hdx if it is not found in local cache on disk (at the query peer). Then, the manifest.hdx file is decoded lazily by first decoding the block information arrays (offsets, types, sizes); at this step the dictionary also is lazy decoded without decompressing the dictionary blocks.”
In summary, the drawings and specification support usage of block as a clustered list of time-series or time-stamped string elements separated from another cluster, not as something that would be addressed by bytes as claimed.  While block is not claimed, if byte remains in the claims it must be illustrated as it is not apparent how byte addressing with ranges is possible given what is described and shown in this application.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Abstract
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As noted above, the claims were misnumbered at filing and should be corrected according to the below table:

OLD CLAIM #
NEW CLAIM #
NEW CLAIM #
NEW CLAIM #




1
1 – System


2

2 (depends on 1)

Second 3


4 (depends on 2)
4


5 (depends on 2)
First 3

3 (depends on 1)

5

6 (depends on 1)

6

7 (depends on 1)





7
8 – Method


8

9 (depends on 8)

9


10 (depends on 9)
10

11 (depends on 8)





11
12 – CPP


12

13 (depends on 12)



	
	Claims 1, 7 & 11 recite “wherein the first file includes a set of data strings seen in a column during indexing of the information together with byte-range data configured to selectively retrieve data from the second and third files”.  It is unclear how data can be configured to retrieve data.  Compare this to claim 2, where it is a service which is actively performing data manipulation by merging partitions.

	Claims 1, 7 & 11 recite “wherein the first file, the second file and the third file for a given partition together comprise a compact instance of a set of raw unstructured data that comprises the given partition”.  It is unclear how the data in a given partition can be raw unstructured data when it has been received from a data source as “time-series columnar-based information”.  The examiner interprets columnar-based information to be consistent with either structured data (e.g., data from a relational database source with defined column attributes) or semi-structured data (e.g., data in a tagged markup language or in a key-value pair format).  If this is not what columnar-based is referring to, and the data is instead unstructured, then what significance do the columns hold?  Further, it is unclear where in the limitations of the claims that the data is transformed from structured or semi-structured data (columnar-based) into being explicitly unstructured.  
	Additionally, it is unclear how a collective set of three separate files “together comprise a compact instance” when there is no recitation of a compaction operation and the limitation as a whole appears to be simply claiming an alleged property of the set.

	Claims 2, 9 & 13 recite “one or more partitions”.  It is unclear if these are intended to be included in the “a set of time-based partitions” introduced in claims 1, 8 & 12, respectively.  Claims 5 & 10 also refer to “the one or more partitions”.

	Claim 8 recites “indexing the time-series columnar-based information”.  There is insufficient antecedent basis for this limitation.  It appears the claim was drafted based on issued claim 7 from the parent application and omits that claim’s “receiving, from one or more data sources, time-series columnar-based information” limitation, which would have provided antecedent basis.

	Claims 8 & 12 recite “transfer[ring] the set of files for storage in a cloud-based object store” which is an intended use statement and interpreted as being optional.  In other words, as currently written, the claim only requires the set of files to be transferred somewhere.  Further, claim 9’s “prior to transfer to the cloud-based object store” is unclear because transfer to the cloud-based object store has not previously occurred in claim 8.
	However, it is important to note that claim 1’s language avoids this entirely by clearly reciting “transfer the indexed information to a cloud-based object store”.

	Claim 11 recites “wherein the notification is an instruction to identifying the set of files in a searchable catalog.”  The claim language is grammatically unclear and the metes and bounds of the claim scope cannot be determined.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 & 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 7 recites “issue a notification to catalog the indexed information that has been transferred.”  Page 9, line 5 of the specification provides support for “Once the indexer services receives enough messages or records, the service . . . notifies the catalog service to catalog the new files.”  Issued claim 6 of the parent Application No. 16/881,461 recites “wherein the indexer service is further configured to issue a notification to a catalog service to catalog the indexed information that has been transferred.”

	Thus, there is no support for issuing a notification to anything or anywhere else (e.g., a user) other than a catalog service.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

First of Three rejections

Claims 1, 8 & 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 & 15 of U.S. Patent No. 10,983,954 B2 (parent of the present application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the present application are broader in scope and obvious over the independent claims of USPN 10,983,954 B2.  Claim 1 of each is representative and is mapped below:

USPN 10,983,954 B2
Application No. 17/234,143
1. A computing system, comprising: one or more hardware processors; computer memory holding computer program code executed on the one or more hardware processors, the program code configured as an indexer service, and a merger service; the indexer service configured 

(i) to receive from a data source time-series columnar-based information, the information comprising a set of time-based partitions, 

(ii) to index the information according to a database file format comprising a set of files, the set of files comprising a manifest file, a data file, and an index file, wherein the manifest file includes a dictionary of data strings seen in a column during indexing of the information together with byte-range data configured to selectively retrieve data from the data and index files, and wherein the index file contains a posting-list for each data string in the manifest file, wherein the manifest file, the index file and the data file for a given partition together comprise a compact instance of a set of raw unstructured data that comprises the given partition, and 

(iii) to transfer the indexed information to a cloud-based object store; 

and the merger service configured to merge one or more partitions into a larger time-based partition prior to transfer to the cloud-based object store.
1. A computing system, comprising: at least one hardware processor; computer memory holding computer program code executed on the hardware processor, the program code configured as a service; the service configured 


(i) to receive from a data source time-series columnar-based information, the information comprising a set of time-based partitions, 

(ii) to index the information according to a file format comprising a set of files, the set of files comprising a first file, a second file, and a third file, wherein the first file includes a set of data strings seen in a column during indexing of the information together with byte-range data configured to selectively retrieve data from the second and third files, and wherein the third file contains a list structure for each data string in the first file, wherein the first file, the second file and the third file for a given partition together comprise a compact instance of a set of raw unstructured data that comprises the given partition, and 

(iii) to transfer the indexed information to a cloud-based object store.



Second of Three rejections

Claims 1, 8 & 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 & 18 of U.S. Patent No. 10,423,662 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the present application are broader in scope and obvious over the independent claims of USPN 10,423,662 B2.  Claim 1 of each is representative and is mapped below:

USPN 10,423,662 B2
Application No. 17/234,143
1. A method of retrieving time-series columnar-based information, wherein the information comprises a set of time-based partitions that are stored across a cloud-based object store in directories each of which include a set of files, the set of files comprising a manifest file, a data file, and an index file, the manifest file including a dictionary of data strings seen in a column during indexing of the information together with byte-range data configured to selectively retrieve data from the data and index files, the data file storing column data seen during the indexing, and the index file containing a posting-list for each data string in the manifest file, wherein the column data is stored in the data file in contiguous byte-ranges, 








comprising: responsive to receipt of a query including a column identifier and a predicate, identifying a list of partitions that are considered to contain data responsive to the query; assigning each of a set of query peers to process a subset of the partitions identified in the list; and at a particular query peer, and for a given partition: retrieving the manifest file for the given partition; for the posting-list data blocks in the index file so identified, issuing to the index file one or more requests to retrieve byte-ranges therein corresponding to the posting-list data blocks; applying the predicate specified in the query by finding an intersection of the posting-list data blocks, thereby identifying a set of data blocks in the data file for the given partition; and for the set of data blocks in the data file so identified, issuing to the data file one or more requests to retrieve the contiguous byte-ranges therein.
1. A computing system, comprising: at least one hardware processor; computer memory holding computer program code executed on the hardware processor, the program code configured as a service; the service configured (i) to receive from a data source time-series columnar-based information, the information comprising a set of time-based partitions, 
(ii) to index the information according to a file format comprising a set of files, the set of files comprising a first file, a second file, and a third file, wherein the first file includes a set of data strings seen in a column during indexing of the information together with byte-range data configured to selectively retrieve data from the second and third files, and wherein the third file contains a list structure for each data string in the first file, wherein the first file, the second file and the third file for a given partition together comprise a compact instance of a set of raw unstructured data that comprises the given partition, and 

(iii) to transfer the indexed information to a cloud-based object store.



Third of Three rejections

Claims 1, 8 & 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,281,720 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the present application are broader in scope and obvious over the independent claims of USPN 11,281,720 B2.  A mapping is provided below:

USPN 11,281,720 B2
Application No. 17/234,143
1. A method of retrieving time-series columnar-based information, wherein the information comprises a set of time-based partitions that are stored across a cloud-based object store in directories each of which include a set of files, the set of files comprising a manifest file, a data file, and an index file, wherein the manifest file, the index file and the data file for a given partition together comprise a compact instance of a set of raw unstructured data that comprises the given partition, wherein the column data is stored in the data file in contiguous byte-ranges, 

2. The method as described in claim 1 wherein manifest file includes a dictionary of data strings seen in a column during indexing of the information together with byte-range data configured to selectively retrieve data from the data and index files, the data file store column data seen during the indexing, and the index file contains a posting-list for each data string in the manifest file.



comprising: configuring a catalog identifying time-based partitions; responsive to receipt of a query, querying the catalog to identify a list of partitions considered to contain data responsive to the query; assigning each of a set of query peers to process a subset of the partitions identified in the list; at each query peer of the set of query peers, and for a given partition, and without requiring retrieval of the data file as a whole, receiving contiguous byte-ranges from the data file; consolidating data derived by all of the query peers to generate a response to the query; and serving the response.
1. A computing system, comprising: at least one hardware processor; computer memory holding computer program code executed on the hardware processor, the program code configured as a service; the service configured (i) to receive from a data source time-series columnar-based information, the information comprising a set of time-based partitions, 
(ii) to index the information according to a file format comprising a set of files, the set of files comprising a first file, a second file, and a third file, 

wherein the first file includes a set of data strings seen in a column during indexing of the information together with byte-range data configured to selectively retrieve data from the second and third files, and wherein the third file contains a list structure for each data string in the first file, wherein the first file, the second file and the third file for a given partition together comprise a compact instance of a set of raw unstructured data that comprises the given partition, and 

(iii) to transfer the indexed information to a cloud-based object store.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more. 

Step 1
The claims recite a computing system, method, and computer program product (claims 1, 8 & 12).  These claims fall within at least one of the four categories of patentable subject matter.

Step 2A Prong One
Claim 1 recites “(i) [to receive from a data source] time-series columnar-based information, the information comprising a set of time-based partitions, (ii) to index the information according to a file format comprising a set of files, the set of files comprising a first file, a second file, and a third file, wherein the first file includes a set of data strings seen in a column during indexing of the information together with byte-range data configured to selectively retrieve data from the second and third files, and wherein the third file contains a list structure for each data string in the first file, wherein the first file, the second file and the third file for a given partition together comprise a compact instance of a set of raw unstructured data that comprises the given partition.”

These recited elements describe analyzing information by creating three indexes of different keys and values for a corpus of data, which are acts of information evaluation that can be practically performed in the human mind or a human using pen and paper.  Thus, these steps are an abstract idea in the “mental process” grouping.
Independent claims 8 & 12 recite similar limitations.
Claims 3 & 6 recite limitations that are further extensions of the identified grouping.  

Step 2A Prong Two
This judicial exception is not integrated into a practical application because the combination of additional elements includes only generic computer elements (e.g., hardware processor, computer memory, program code executing as a service, a non-transitory computer-readable medium, etc.) which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  
Claim 1 recites “the service configured (i) to receive from a data source” and “ (iii) to transfer the indexed information to a cloud-based object store”.  These receiving and transferring of data operations amount to insignificant extra-solution activities of data gathering.
Independent claims 8 & 12 recite similar limitations.
Claims 2, 4, 5, 7, 9-11 & 13 recite limitations that are further extensions of the data gathering activities.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitations of generic computer components performing generic computer functions at a high level of generality do not meaningfully limit the claim.  Further, the insignificant extra-solution activities of data gathering and presentation do not meaningfully limit the claim.

Allowable Subject Matter
Pertinent prior art references have been identified in the accompanying Form 892 relating to the claimed invention as it is best understood by the examiner in light of the issues identified above.  In the interest of providing a complete Office action on the merits because prior art rejections have not been made, claims 1-13 would be allowable if rewritten or amended to overcome the above rejections under:
35 U.S.C. § 101,
35 U.S.C. § 112(a),
35 U.S.C. § 112(b), and 
Nonstatutory double patenting
as set forth in this Office action.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        06/28/2022